Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 17/053,340 filed on 11/05/2020. This application is a 371 of PCT/EP2020/076826, filed on 09/25/2020, which claims foreign priority of EP19199643.8, filed on 09/25/2019.

		
Restriction/Election
Applicant’s election without traverse of Group I, Claims 12 – 30 and specifically Species A, directed to Claims 12 – 20 and 29, in the reply filed on 02/28/2022 is acknowledged. Claims 21 – 28 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B (Claims 21 – 28 and 30) and Group II (Claim 31), there being no allowable generic or linking claim.

Status of Claims
For clarity of the record, claims 12 – 20 and 29 have been elected and are under examination. 

Information Disclosure Statement
The U.S. Patent Document US2021/0276091 in the IDS of 04/19/2022 is struckthrough and not considered because it is the publication of the currently pending application.
Claim Rejections – U.S.C. §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
 Regarding claim 18, the first bullet of the “mass ratio” is indefinite. It is unclear which metal is represented by which number is the ratio range. For example, it is unclear whether the ratio of 1:1 – 20:1 is the ratio of nickel:cobalt or cobalt:nickel. For purposes of examination, the former interpretation is taken. 


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 – 17, 19 – 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Radivojevic (US2014/0221700, cited as US 10,596,556 in IDS 02/04/22)

Regarding claims 12 – 16, Radivojevic teaches a method of providing a metallic foam body comprising a first metallic material [Col 3, line 32 – 33], wherein the first metallic material can be an alloy of nickel and cobalt [Col 3, line 62 – 66] (meeting the claimed limitation of claim 12, step a and claims 13 – 14). Radivojevic further teaches coating the surface of the metallic foam body with an organic binder and metal powder of a second metallic material [Col 3, line 40 – 42], wherein the second metallic is aluminum and a promoter element of chromium or molybdenum [Col 4, line 55 – 59] (meeting the claimed limitation of claim 12, step b and claims 15 – 16). The coated metallic foam body is heat treated at a temperature range of 650 – 730°C [Col 9, line 1 – 2], which overlaps with the claimed range and for up to 15 min, which overlaps with the claimed time range [Col 9, line 6 – 10] (meeting the claimed limitation of claim 12, step c). 
it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method as disclosed by Radivojevic and selected the combination of a nickel-cobalt alloy as the metallic foam body and aluminum/chromium as the metal coating material. Given that Radivojevic teaches these as possible combination for the respective components, a person of ordinary skill in the art would have a reasonable expectation of success in selecting the combinations together.
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 17, Radivojevic teaches the invention as applied above in claim 13. Radivojevic teaches that the metallic foam body is formed by electrolytic deposition of first metallic material (i.e. nickel/cobalt alloy) onto a polyurethane foam substrate followed by burning off the polyurethane to form the metallic foam body [Col 5, line 16 – 25], meeting the claimed limitation. 

Regarding claims 19 and 29, Radivojevic teaches the invention as applied above in claim 12 and 13. Radivojevic teaches that following the thermal treatment, the alloyed metallic foam body is treated with a leaching agent in which the leaching agent is preferable NaOH aqueous solution [Col 7, line 35 – 38 and lines 64 – 67], meeting the claimed limitation of “basic solution”. 
 
Regarding claim 20, Radivojevic teaches the invention as applied above in claim 19. Radivojevic teaches that the basic solution treatment is performed between 20 – 98°C, which overlaps with the claimed range, for 1 – 15 minutes, which overlaps with the claimed range, and the NaOH is at a concentration of 1 M – 10 M (a wt% range of approximately 3.85 – 28.6%), which overlaps with the claimed range. 
                
                    1
                     
                    M
                    =
                    
                        
                            
                                
                                    n
                                    u
                                    m
                                    b
                                    e
                                    r
                                     
                                    o
                                    f
                                     
                                    m
                                    o
                                    l
                                    e
                                    s
                                     
                                    o
                                    f
                                     
                                    s
                                    o
                                    l
                                    u
                                    t
                                    e
                                     
                                    
                                        
                                            N
                                            a
                                            O
                                            H
                                        
                                    
                                
                            
                        
                        
                            l
                            i
                            t
                            e
                            r
                             
                            o
                            f
                             
                            s
                            o
                            l
                            u
                            t
                            i
                            o
                            n
                             
                            
                                
                                    w
                                    a
                                    t
                                    e
                                    r
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    1
                                     
                                    m
                                    o
                                    l
                                    e
                                     
                                    
                                        
                                            N
                                            a
                                            O
                                            H
                                        
                                    
                                
                            
                        
                        
                            1
                             
                            l
                            i
                            t
                            e
                            r
                             
                            o
                            f
                             
                            w
                            a
                            t
                            e
                            r
                        
                    
                    =
                    
                        
                            39.997
                             
                            g
                        
                        
                            1000
                             
                            g
                             
                        
                    
                    →
                    
                        
                            39.997
                        
                        
                            1039.997
                        
                    
                    *
                    100
                    =
                     
                    3.85
                    %
                     
                
            

Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Radivojevic (US 10,596,556, as disclosed in IDS 02/04/22), as applied to claim 12 above, in further view of Suda (JP2002241102, using JPlat translation)

Regarding claim 18, Radivojevic teaches the invention as applied above in claim 13. Radivojevic teaches that chromium is preferably of 2 – 3 wt% of the surface material (i.e. second metallic material) (which is 32.3:1 - 49:1 ratio), which falls within the claimed ratio) [Col 4, line 55 – 60]. 
Radivojevic does not explicitly teach the change in mass of the metallic foam body after alloying the surface, however, the ratio change would depend upon the composition of the second metallic material being used as well as the thickness of alloying surface layer, and Radivojevic teaches that the thickness is an optimum balance of mechanical stability and the desired surface properties [Col 7, line 1 – 19].  Radivojevic that the weight ratio of aluminum powder to metallic foam body is 1:1 (meaning the final metallic foam body would be from 1:1 – 2:1 in weight ratio, depending upon how much aluminum powder alloyed to the surface) [Col 10, Example 1], it would have been obvious to one of ordinary skill in the art before the effective filing date to have optimized the amount of second metallic material that was alloyed to the surface (and thereby optimize the weight ratio of the metallic foam body before and after the process) in order to balance the mechanical stability and desired surface properties. Optimization of a result-effective variable is a prima facie case of obviousness, absent evidence of unexpected results (MPEP 2144.05 II)

Radivojevic does not explicitly teach the weight ratio of the nickel and cobalt of the first metallic material. 

Suda teaches a raney-type catalyst for the production of hydrogen [Title, 0017]. Suda teaches that a raney nickel-cobalt alloy is used in which the amount of cobalt is 5 – 50 wt% (1:1 - 19:1 weight) ratio, which falls within the claimed range [0017]. 

it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of producing a surface alloyed metallic foam body as taught by Radivojevic and set the weight ratio of the nickel-to-cobalt in the metal foam body to a range of 1:1 – 19:1, as taught by Suda. Given that both Radivojevic and Suda are directed to Raney type catalyst and that Radivojevic teaches that the metal foam body can be made nickel/cobalt, a person of ordinary skill in the art would have a reasonable expectation of success in combining the teachings of Suda with Radivojevic. 

	

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2020/0016579 – Process for activating the surface of metal foam body comprising nickel, cobalt, et al, with aluminum, zinc, or silicon
US2019/0210010 – shaped metallic foam with aluminized surface
US2019/0344248 – Process for providing dope surface of metal foam body comprising nickel and cobalt with aluminum, zinc, or silicon 
US2018/0010257 – Porous metal structure with aluminum introduced into the surface


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738